Citation Nr: 0013520	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for a 
pituitary gland tumor, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office which 
established service connection for a pituitary gland tumor 
and assigned a noncompensable evaluation for that disability.  
In August 1997, the Board remanded the veteran's claim to the 
RO for additional action.  

The veteran's claims file was subsequently transferred to the 
Atlanta, Georgia, Regional Office (RO).  In December 1999, 
the RO increased the evaluation for the veteran's pituitary 
gland tumor from noncompensable to 20 percent.  The veteran 
has been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
pituitary gland tumor.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled. 

The veteran may have submitted informal claims of entitlement 
to service connection for hypertension, a headache disorder, 
and a vision disorder.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


REMAND

In reviewing the record, the Board observes that the veteran 
has reported receiving ongoing treatment for her pituitary 
gland disability.  She submitted clinical documentation from 
William L. Kriegel, D.O., Amber J. Orquia, M.D., Nitin N. 
Mayur, M.D., Wellstar Medical Specialists, and Kaiser 
Permanente.  Additionally, she has executed consent forms for 
the release of treatment records from Barbara Smith, M.D., 
and Drs. Orquia and Mayur.  The RO has apparently not 
requested clinical documentation from Drs. Smith, Orquia, and 
Mayur.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Accordingly, this case is 
REMANDED for the following action:

The RO should request that the veteran 
provide information as to all 
post-service treatment of her pituitary 
gland disability, including the names and 
addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Barbara Smith, M.D., 
William L. Kriegel, D.O., Amber Jo 
Orquia, M.D., Nitin N. Mayur, M.D., 
Wellstar Medical Specialists, Kaiser 
Permanente, and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference 


should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


